Citation Nr: 1343023	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-45 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder

3.  Entitlement to service connection for a disorder of the jaw.

4.  Entitlement to service connection for a headache disorder, to include as secondary to a disorder of the jaw.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file has since been transferred to the RO in North Little Rock, Arkansas.  The Veteran was afforded a Board hearing, held by the undersigned, in August 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issues of entitlement to service connection for an acquired psychiatric disorder, a disorder of the jaw, a headache disorder to include as secondary to a disorder of the jaw, and bilateral knee disorders to include as secondary to service-connected bilateral foot disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision dated in September 2004, the RO denied service connection for an acquired psychiatric disorder. 

2.  Evidence submitted since the September 2004 rating decision is new and raises a possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The unappealed September 2004 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the September 2004 RO rating decision, which denied service connection for an acquired psychiatric disorder, is new and material; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  

II.  Request to Reopen Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.  He contends that, during his period of active service, he was ordered by his battalion commander to complete anger management treatment, prior to psychiatric treatment.  See Transcript, p. 23.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's original service connection claim in a January 2004 decision, and then new and material evidence was subsequently denied in a September 2004 decision.  The original rating decision discloses that the Veteran's claim was denied because there was no evidence of record to show that the Veteran received psychiatric treatment, nor was there an in-service diagnosis of a psychiatric disorder.   

The Veteran was notified of the September 2004 decision, and of his appellate rights, via a letter sent to him that same month.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder was received prior to the expiration of the appeal period stemming from the September 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of additional VA outpatient treatment reports, the Veteran's August 2012 Board hearing testimony, and a statement from his spouse.  As noted above, the Veteran testified that during his period of active service, he was ordered by his battalion commander to complete anger management treatment, prior to psychiatric treatment.  See Transcript, p. 23.  The Veteran indicated that this could be corroborated by his spouse, and the undersigned Veterans Law Judge held the record open so that her statement could be submitted.  

That statement was received by VA in October 2012.  In her missive, she indicated that, prior to his stint in service, the Veteran was a peaceful man.  Following entrance, however, she noticed changes in his behavior, including keeping to himself more, not talking, increased stress, heavy drinking, and anger.  She further indicated that, following anger management, he was ordered to undergo psychiatric treatment.  

As such, the Veteran's competent and credible testimony, as well as the statement of his spouse, opens the door to the possibility that he may have, in fact, suffered from an acquired psychiatric disorder in service.  Coupled with the Veteran's service treatment records, which demonstrate that he did, in fact, engage in anger management counseling, this evidence taken as a whole may serve to establish that the Veteran's claimed disorder was incurred during his period of active duty.  Accordingly, new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for this issue is addressed further in the Remand section below.






ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is reopened and allowed to this extent only.


REMAND

In this case, the Veteran has claimed entitlement to service connection for a disorder of the jaw, a headache disorder, an acquired psychiatric disorder, and a bilateral knee disorder (to include as secondary to service-connected cold injuries of the bilateral feet, as a result of an altered gait).  The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the Veteran testified in August 2012 that he had teeth pulled during service, and that he subsequently experienced pain at the area of his jaw where some teeth were extracted (see Transcript, p. 8), and that his jaw disorder may have caused or exacerbated his headache disorder (see Transcript, p. 9).  The resulting mass on his jaw is still present, and he was informed by his private provider that surgery to remove that mass could result in nerve damage.  He also testified that he did not have either problem until those teeth were removed.  See Transcript, p. 11.  Although a July 2009 VA dental examination was ultimately negative, finding that the nodule on the Veteran's left mandible was less likely than not the result of in-service dental treatment, the examiner provided no rationale in support of the negative opinion.  

With regard to the Veteran's bilateral knee disorders, the Veteran testified that his gait, which was altered by his service-connected bilateral foot disabilities, may have caused or aggravated his bilateral knee disorders.  See Transcript, p. 15.  While a VA examination was provided to address this issue, the Board notes that this theory of causation was not addressed by the examiner.  Instead, in an August 2010 addendum, the examiner pointed out that a bilateral knee disorder was not related to a bilateral foot disorder because the Veteran's cold injuries are vascular in nature, and patellofemoral syndrome (knees) did not have a vascular component, and because knees are not a peripheral part of the body like the feet.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide a VA examinations in the appropriate specialties so as to determine whether the Veteran's currently-diagnosed psychiatric, jaw, headache, and bilateral knee disorders are related to his period of active service or, in the case of his knee disorders, related to his service-connected bilateral foot disabilities.  The examiners must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case.

Accordingly, the case is REMANDED for the following action:

1.  Following adequate notice, the RO/AMC shall schedule a VA psychiatric examination to assess the severity and etiology of any currently-diagnosed psychiatric disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as his service treatment reports which indicate anger management treatment, the statement from his spouse received in October 2012, and his August 2012 Board hearing testimony.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that any current psychiatric disorder is etiologically-related to the Veteran's period of active duty service, to include as the result of exposure to herbicides.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Following adequate notice, the RO/AMC shall schedule an additional VA dental examination to assess the etiology of the Veteran's currently-diagnosed jaw mass and headache disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as his service treatment reports, the VA dental examination of July 2009, and his August 2012 Board hearing testimony.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Whether it is at least as likely as not that the Veteran's jaw mass is etiologically-related to his period of active duty service, to include as the result of tooth extraction.

B. Whether it is at least as likely as not that the Veteran's headache disorder is etiologically-related to his period of active duty service.

C. If the examiner finds that the Veteran's jaw mass is related to his period of active duty, opine as to whether it is at least as likely as not that any currently-diagnosed headache disorder is (a) proximately due to or the result of his jaw mass (or any other currently-service-connected disability), or (b) aggravated or permanently worsened by his jaw mass or any other service-connected disability.  If it is determined that a headache disorder is related to a jaw mass or any other service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following adequate notice, the RO/AMC shall schedule an additional VA orthopedic examination to assess the etiology of the Veteran's currently-diagnosed bilateral knee disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as his service treatment reports, the VA examination of August 2009, the subsequent addendum opinion of August 2010, and his August 2012 Board hearing testimony.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Whether it is at least as likely as not that the Veteran's bilateral knee disorder is etiologically-related to his period of active duty service, to include an accident in April 1979 when he was hit in the leg with a fork lift, or following a fall in November 1979 in which both knees were painful.

B. Whether it is at least as likely as not that any currently-diagnosed knee disorder is (a) proximately due to or the result of his service-connected bilateral foot disorder due to an altered gait, or (b) aggravated or permanently worsened by his bilateral foot disorder due to an altered gait.  If it is determined that a knee disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative (if applicable) have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


